DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/16/2021 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim(s) 12-18, 20-28, 30-33 is/are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Qawami et al., U.S. 2013/0144738, in view of Rizzo et al., U.S. 2002/0069170.

12.    A computer-implemented method comprising:
receiving, at a server computing system, a first message from a first device associated with a first identifier of a first user, (see Qawami, ¶ 27)(disclosing phone number of Customer A), the first message requesting a payment transaction, the first message identifying the second user, (see Qawami, fig. 2, ¶ 27, 32);
responsive to receiving the first message, identifying, by the server computing system, a second identifier, (see Qawami, ¶ 27)(disclosing phone number of Customer B), of the second user, (see Qawami, fig. 2, ¶ 31, 34);

receiving, by the server computing system and from the second device, a third message including the approval code; and based at least in part on the third message from the second device including the approval code, (see Qawami, fig. 2, ¶ 29, 40):
obtaining, by the server computing system, the first account information associated with the first identifier of the first user, (see Qawami, ¶ 29)(disclosing credit or debit card information for sending an approval request to a bank authorization network for customer A);
obtaining, by the server computing system, the second account information associated with the second identifier of the second user, (see Qawami, ¶ 31)(a gift SMS text is sent to customer B); and
processing, by the server computing system, the payment transaction between the first user and the second user utilizing the first account information and the second account information, (see Qawami, ¶ 41).
Qawami fails to disclose a payment transaction utilizing second account information associated with a second user and a second device including an approval code, wherein the second device is a mobile device. Rizzo discloses such a system, (see Rizzo, ¶ 10-16)(disclosing that the IVR server receives the originator's transaction card number and personal identification number via entry, for example, on a telephone keypad….Upon receipt of the recipient identification information, the transaction terminal server confirms the information to the originator via the access portal. In addition, the originator can specify one or more predefined parameters for withdrawal of the cash by the recipient, such as a predetermined time period within which the withdrawal of the cash by the recipient is allowed or an enabling event, such as a telephone call, upon which withdrawal of the cash by the recipient is conditioned. On receiving the recipient identification information, the financial institution server 
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Qawami and Rizzo.  The motivation would have been to combine prior art elements according to known methods to yield predictable results. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.
This motivation is applied to all claims below by reference.

13.    The computer-implemented method as claim 12 recites, wherein the first message is a request to charge the second user, (see Qawami, ¶ 54)(disclosing that gifts, credits and deals can be shared between multiple database users).



15.    The computer-implemented method as claim 12 recites, wherein the first identifier of the first user is a first mobile phone number, (see Qawami, abstract) and the second identifier of the second user is a second mobile phone number, (see Rizzo, ¶ 32)(disclosing a sender calling a recipient’s phone number to set up a transaction).

16.    The computer-implemented method as claim 12 recites, wherein the first message includes at least one of a mobile phone number of the second user, an email address of the second user, or a user identifier of the second user, (see Qawami, ¶ 34).

17.    The computer-implemented method as claim 16 recites, wherein the first message further includes an amount of the payment transaction, and the computer-implemented method further comprises responsive to receiving the first message, parsing, by the server computing system, the first message to identify the second user and the amount of the payment transaction, (see Qawami, ¶ 34).

18.    The computer-implemented method as claim 12 recites, further comprising:
identifying, by the server computing system, the first user based at least in part on the first
identifier, (see Qawami, ¶ 28);
determining, by the server computing system, that the first user and the second user are associated with verified accounts, (see Qawami, ¶ 51)(disclosing detailed financial information with verification codes); and


19.    The computer-implemented method as claim 12 recites, further comprising, if the third message from the second device does not include the approval code, sending a notification to at least the first device indicating that the payment transaction has failed, (see Qawami, ¶ 100).

20.     The computer-implemented method as claim 12 recites, further comprising:
	determining, by the server computing system, whether the third message was received within a threshold amount of time; and processing the payment transaction between the first user and the second user based at least in part on the third message being received within the threshold amount of time, (see Qawami, ¶ 100)(disclosing that the approval pin code is matched upon verification and that the verification steps can be repeated for a fixed number of times, i.e. a threshold amount of time).

21.  The computer-implemented method as claim 12 recites, wherein the payment transaction is a cardless payment transaction and the server computing system processes the cardless payment transaction without (i) reading payment data from a payment instrument of either the first user or the second user at a time of the cardless payment transaction or (ii) receiving input of the payment data at the time of the cardless payment transaction, (see Qawami, ¶ 54)(disclosing transfers between accounts without using the bank authorization network or authorization gateway API).

32. The computer-implemented method as claim 12 recites, further comprising: receiving user data associated with the second user, wherein the user data is usable to create a user account for the 

As per claims 22-31 and 33, these claims contain the same or similar features as claims 12-21 rejected above. Therefore the above rejections are herein applied to the remaining claims by reference.

Response to Arguments
	 The relevant passages from Rizzo have been provided  in the rejection above in response to Applicant’s recent amendments.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL S GLASS whose telephone number is (571)272-7285.  The examiner can normally be reached on weekdays between 10 and 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 571-272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/RUSSELL S GLASS/Primary Examiner, Art Unit 3627